SUPERIOR COURT
                                          OF THE
                               STATE OF DELAWARE


    CRAIG A. KARSNITZ,                             SUSSEX COUNTY COURTHOUSE
                    JUDGE                                         1 THE CIRCLE, SUITE 2
                                                                GEORGETOWN, DE 19947
                                                               TELEPHONE (302) 856-5263


                                     August 25, 2021

Tyrone Adkins
SBI# 00252296
Sussex Correctional Institution
P.O. Box 500
Georgetown, DE 19947

Re: State of Delaware v. Tyrone Adkins, Cr. No. 1411014640, 1407011882 (R-2)

Dear Mr. Adkins:

        On August 5, 2021, I received your second pro se Motion for Postconviction

Relief under Delaware Superior Court Rule Criminal Rule 61 (the “Motion”), dated

July 29, 2021, with respect to the above-referenced matter.1 The sole ground that

you state for relief is that there is new evidence of your actual innocence in fact.

Your Motion requests the appointment of postconviction counsel and an evidentiary

hearing.




1
 On August 16, 2021, I received an Addendum to the Motion which contains the Exhibits to the
Memorandum of Law which was filed with your Motion.
       On August 26, 2015, you were found guilty by a jury after a trial on two counts

of drug dealing (heroin), and on October 9, 2015, you were declared to be a habitual

offender and sentenced to a total of twenty (20) years of incarceration at Level 5.2

Your direct appeal to the Delaware Supreme Court was denied on November 1,

2016. On November 15, 2016, you filed your first Rule 61 Motion with this Court,

which was dismissed on December 8, 2016.3

       I first address the four procedural bars of Rule 61.4 If a procedural bar exists,

as a general rule I will not address the merits of the postconviction claim.5 A Rule

61 Motion can be barred for time limitations, successive motions, failure to raise

claims below, or former adjudication.6

       First, a motion for postconviction relief exceeds time limitations if it is filed

more than one year after the conviction becomes final.7 In this case, your conviction

became final for purposes of Rule 61 at the conclusion of direct review when the

Delaware Supreme Court issued its mandate on November 1, 2016. You filed the


2
  A corrected sentence order was filed on October 16, 2015, and I modified that sentence order on
July 24, 2020 and again on March 16, 2021.
3
  You also filed for a Writ of Habeas Corpus with the United States District Court for the District
of Delaware, which was denied on September 25, 2020. You also have sued the arresting Delaware
State Police officers involved in your case for violations of your civil rights under 42 U.S.C §1983
in the United States District Court for the District of Delaware; that case is currently pending at
the depositions and interrogatories stage.
4
  Ayers v. State, 802 A.2d 278, 281 (Del.2002) (citing Younger v. State, 580 A.2d 552, 554 (Del.
1990).
5
  Bradley v. State, 135 A.3d 748 (Del 2016); State v. Page, 2009 WL 1141738, at*13 (Del. Super.
April 28, 2009).
6
  Super. Ct. Crim. R. 61(i).
7
  Super. Ct. Crim. R. 61(i)(1).
                                                 2
Motion on August 5, 2021. Therefore, consideration of the Motion would normally

be barred by the one-year limitation.

       Second, second or subsequent motions for postconviction relief are not

permitted unless certain conditions are satisfied.8 Since this is your second motion

for postconviction relief, consideration of the Motion would normally be barred.

       Third, grounds for relief “not asserted in the proceedings leading to the

judgment of conviction” are barred unless certain conditions are satisfied.9 You assert

new claims, which were not raised at trial, and based on more recent, unrelated cases,

that Detective Dallas J. Reynolds omitted, fabricated, and embellished facts in his

affidavit in order to obtain a search warrant. Therefore, consideration of the Motion

would normally be barred for “matters not asserted’ below.

       Fourth, grounds for relief formerly adjudicated in the case, including

“proceedings leading to the judgment of conviction, in an appeal, in a post-conviction

proceeding, or in a federal habeas corpus hearing” are barred.10 Your search and

seizure claims under both the Delaware and United States Constitutions and your

search warrant claim under Franks v. Delaware11 were formerly adjudicated at your

trial below after a Suppression Hearing held on July 23, 2015. You also raised those




8
  Super. Ct. Crim. R. 61(i)(2).
9
  Super. Ct. Crim. R. 61(i)(3).
10
   Super. Ct. Crim. R. 61(i)(4).
11
   438 U.S. 154 (1978).
                                          3
claims on direct appeal to the Delaware Supreme Court, in a prior Rule 61 Motion in

this Court, and in a federal habeas corpus proceeding. Therefore, consideration of

the Motion would normally be barred for “matters formerly adjudicated.”

          Under Rule 61, however, none of these four procedural bars applies to a claim

that pleads “with particularity that new evidence exists that creates a strong

inference that the movant is actually innocent in fact of the acts underlying the

charges of which he was convicted.” [Emphasis supplied.]12

          Similarly, Rule 61 provides in pertinent part:

          “A second or subsequent motion under this rule shall be summarily
          dismissed, unless the movant was convicted after a trial and the motion
          … pleads with particularity that new evidence exists that creates a
          strong inference that the movant is actually innocent in fact of the acts
          underlying the charges of which he was convicted.” [Emphasis
          supplied.]13

Generally, the law favors the finality of criminal judgments after the exhaustion of

applicable post-trial motions, appeals and collateral proceedings. In this case, you

have exhausted your remedies of a direct appeal to the Delaware Supreme Court, a

motion for postconviction relief in this Court, and petition for a writ of habeas

corpus in the United States District Court for the District of Delaware. There is an

exception, however, on public policy grounds where there is particular new evidence

that creates a strong inference that you are actually innocent in fact of the acts


12
     Super. Ct. Crim. R. 61(i)(5).
13
     Super. Ct. Crim. R. 61(d)(2)(i). This is the section on which you base your Motion.
                                                  4
underlying the charges of which you were convicted. You should not be denied the

right to prove your actual innocence based on new facts. That being said, the bar for

creating a strong inference in my mind that you are actually innocent of the offenses

of which you were convicted by a jury is quite high. A mere assertion of actual

innocence will not suffice. Innocence of the “acts underlying the charges” requires

“more than innocence of intent; it requires new evidence that a person other than the

petitioner committed the crime.”14

                          ACTUAL INNOCENCE IN FACT

       The most recent Delaware Supreme Court case addressing actual innocence

in fact is Purnell v. State,15 which you cite as authority for my granting your Rule 61

Motion. In Purnell, the Supreme Court found that not only did trial counsel have a

conflict of interest, but also that certain critical evidence was not obtained or

presented by trial counsel at trial. The Supreme Court found that this evidence was

“new” under the language of Rule 61 and included: ballistic evidence that favored

the defendant; a recantation of a statement by a fellow inmate of the defendant that

the defendant had confessed to the offense while they were both in jail; evidence

inculpating two witnesses who testified against the defendant at trial (including a

former client of trial counsel and the defendant’s fellow inmate who recanted);


14
    State v. Milton Taylor, 2018 WL 3199537, at *7 (Del. Super. June 28, 2018), aff'd, 206 A.3d
825 (Del. 2019) (TABLE).
15
   __ A.3d __, 2021 WL 2470511 (Del. June 17, 2021).
                                              5
impeachment evidence from the parents of the co-defendant who testified against

the defendant at trial; and, impeachment evidence that was not raised on cross-

examination of a key government witness due to trial counsel’s conflict of interest.

The Court stated:

         We observe that legitimate claims of actual innocence are exceedingly
         rare. Indeed, this is the first case where a defendant has satisfied the
         actual innocence exception to the procedural bars in Rule 61. Because
         they are so rare, the actual innocence exception, in our view, poses no
         threat to our State's interest in finality. We believe the result in this case
         strikes the appropriate balance between our justice system's interests in
         “finality, comity and conservation of judicial resources, and the
         overriding individual interest in doing justice in the ‘extraordinary
         case.’”16

         The United States Supreme Court has also stated that findings of actual

innocence in federal habeas corpus cases are reserved for the “rare” or

“extraordinary” case.17

                            The Applicable Persuasive Burden

           In Purnell, the Delaware Supreme Court analyzed the applicable persuasive

burden for a claim of actual innocence in fact and concluded that the defendant must

satisfy a two-pronged test: he must establish that his evidence is both (1) new and

(2) sufficiently persuasive.




16
     2021 WL 2470511, at *55. [Footnotes and Citations Omitted]
17
     Schlup v. Delo, 513 U.S. 298, 321 (1995).
                                                6
                                   Federal Habeas Corpus

       Federal courts employ an analogous doctrine for “actual innocence” in

analyzing habeas corpus claims. In those cases, Schlup v. Delo18 and its progeny,

“actual innocence” constitutes an equitable exception to procedural barriers to

a habeas petition set forth in federal statute that are analogues to Rule 61's

procedural bars.19 Schlup was concerned with cases where “a constitutional

violation has probably resulted in the conviction of one who is actually innocent.”20

Envisioning a test in which a petitioner is “required to make a stronger showing than

that needed to establish prejudice,” the Schlup Court established this formulation:

“it is more likely than not that no reasonable juror would have convicted him in the

light of the new evidence.”21 Federal habeas petitions are “gateway innocence

claims” because satisfying Schlup permits a federal court to review the petitioner's

grounds for relief despite an unexcused procedural default, even though the Supreme

Court has “strongly suggested” that proof of actual innocence is not itself a ground

for relief.22 As the Schlup Court explained:

       [I]f a petitioner … presents evidence of innocence so strong that a court
       cannot have confidence in the outcome of the trial unless the court is
       also satisfied that the trial was free of nonharmless constitutional error,


18
   Id.
19
   McQuiggin v. Perkins, 569 U.S. 383, 394–95 (2013).
20
    Schlup, 513 U.S. at 327 (quoting Murray v. Carrier, 477 U.S. 478, 496 (1986)).
21
   Id.
22
    Buckner v. Polk, 453 F.3d 195, 199 (4th Cir. 2006) (citing Herrera v. Collins, 506 U.S. 390, 400
(1993); see also House v. Bell, 547 U.S. 518, 555 (2006).
                                                 7
       the petitioner should be allowed to pass through the gateway and argue
       the merits of his underlying claims.23

                                      Delaware Rule 61

       After the 2014 amendments to Rule 61, the Superior Court in Sykes v. State24

noted a dearth of Delaware authorities on what constitutes “new” evidence for

purposes of the Delaware postconviction remedy, and so it relied on federal cases

analyzing Schlup's actual innocence test for the “newness” prong.25 In subsequent

cases, the Superior Court has relied on Schlup's formulation for the “persuasiveness”

prong as well,26 or for both prongs of the actual innocence inquiry.27

       In Purnell, both the State and the defendant argued for a three-prong test to

govern both the newness and persuasiveness prongs of the actual innocence

exception, requiring a showing: (1) that the evidence is such as will probably change

the result if a new trial is granted; (2) that it has been discovered since the trial and



23
   Schlup, 513 U.S. at 316.
24
   2017 WL 6205776 (Del. Super. Dec. 7, 2017), aff'd 195 A.3d 780 (Del. 2018) (TABLE).
25
  2017 WL 6205776, at *5 (“Nonetheless, the federal standard is helpful under these
circumstances, as the Court has found little guidance for interpreting the precise meaning of new
evidence in relation to a claim of actual innocence pursuant to Rule 61(d)(2)(i).”), aff'd 195 A.3d
780 (Del. 2018) (TABLE).
26
   State v. Abbatiello, 2020 WL 1847477, at *3 (Del. Super. Apr. 8, 2020), aff'd, 244 A.3d 682
(Del. 2020) (TABLE); State v. Windsor, 2018 WL 3492764, at *2 (Del. Super. Jul. 19,
2018), aff'd, 202 A.3d 1126 (Del. 2019) (TABLE), cert. denied, ____U.S. ____, 140 S.Ct. 201,
205 L.Ed.2d 103 (2019).
27
    State v. White, 2018 WL 6131897, at *4 (Del. Super. Nov. 21, 2018), aff'd, 208 A.3d 731 (Del.
2019) (TABLE); State v. Flowers, 2018 WL 1169644, at *1 (Del. Super. Mar. 6, 2018), aff'd, 191
A.3d 291 (Del.) (TABLE); White v. State, 208 A.3d 731, 2019 WL 1529654, at *1 (Del. Apr. 8,
2019) (TABLE); Phlipot v. State, 169 A.3d 351, 2017 WL 3014434, at *1 (Del. July 14,
2017) (TABLE).
                                                8
could not have been discovered before by the exercise of due diligence; and (3) that

it is not merely cumulative or impeaching. This three-part test is the standard for a

new trial based on newly discovered evidence under Superior Court Criminal Rule

33 established by the Delaware Supreme Courtin Lloyd v. State.28 Another Delaware

Supreme Court case, Downes v. State,29 held that the Lloyd standard for obtaining a

new trial on the basis of new evidence showing actual innocence was an available

form of postconviction relief under Rule 61.30

       Purnell adopts the Lloyd line of cases to analyze actual innocence claims

based on new evidence under Rule 61, but telescopes the three Lloyd standards down

to two. It states that, of the three elements of a Lloyd claim, the second relates to

newness, while the first and third relate to persuasiveness. On both newness and

persuasiveness, Purnell states that the Lloyd line of cases in Delaware substantially

aligns with Schlup and its progeny at the federal level.

                                         Newness

       Regarding the newness prong, Lloyd holds that evidence is new where it was

“discovered since trial, and the circumstances must be such as to indicate that it




28
   534 A.2d 1262, 1267 (Del. 1987) (citing State v. Lynch, 128 A. 565, 568 (Del. Oyer & Term.
1925)).
29
   771 A.2d 289 (Del 2001).
30
   771 A.2d at 292.
                                             9
could not have been discovered before trial with due diligence.”31 Such evidence is

“new” in federal courts applying Schlup as well.32

                                      Persuasiveness

       Regarding the persuasiveness prong, Lloyd and Schlup articulate the same

standard although they use somewhat different language. As the Schlup Court

explained, the persuasiveness of an innocence claim requires the Court to make “a

probabilistic determination about what reasonable, properly instructed jurors would

do.”33 It stressed that the Schlup inquiry is about what a reasonable trier of fact is

likely to do, not merely what it was empowered to do.34 Schlup requires a petitioner

to show that the lack of the new evidence caused more than mere prejudice, meaning

more than simply “a reasonable probability that, absent the errors, the factfinder

would have had a reasonable doubt respecting guilt.”35

       Lloyd's burden of persuasiveness is that the new evidence “would have

probably changed the result if presented to the jury,”36 and in Downes and

subsequently the burden of persuasiveness is the new evidence “will probably




31
    Lloyd, 534 A.2d at 1267.
32
    Carter v. Pierce, 196 F.Supp.3d 447, 454–55 (D. Del. 2016); Houck v. Stickman, 625 F.3d 88,
93–94 (3d Cir. 2010)); Reeves v. Fayette SCI, 897 F.3d 154, 164 (3d Cir. 2018), cert.
denied, ___U.S. ____, 139 S.Ct. 2713, 204 L.Ed.2d 1123 (2019).
33
   513 U.S. at 329.
34
   Id. at 330.
35
    Schlup, 513 U.S. at 332–33 (O'Connor, J., concurring).
36
    534 A.2d at 1267 (emphasis added).
                                              10
change the result if a new trial is granted.”37 The Lloyd line of cases consistently

requires a movant to show that the evidence will probably change the result --

meaning that the necessary showing is substantially more than the mere “reasonable

probability” necessary to show prejudice. Thus, the Schlup and Lloyd standards are

substantively the same.

       The third element of the Lloyd test, specifying that actual innocence cannot

be satisfied by evidence which is “merely cumulative or impeaching,” is also similar

to Schlup's test.38 This element embodies the principle that a body of new evidence

that goes only to the weight or credibility of that which was presented to the jury is

almost never adequate to meet the demanding bar for being granted a new trial.39

Generally, to be more than “merely” impeaching or cumulative, new evidence

attacking the weight or credibility of a witness's trial evidence attacks the credibility

of the witness in the case at bar specifically, rather than impeaching the witness's

credibility in general.40 Where impeachment evidence is submitted along with other

material evidence, both can operate together to justify relief.41 Federal courts




37
   771 A.2d at 291 (emphasis added); Gattis v. State, 955 A.2d 1276, 1291 (Del. 2008).
38
   534 A.2d at 1267.
39
    Mason v. State, 2020 WL 7392348, at *1 n.2, 244 A.3d 681 (Del. Dec. 16, 2020); Taylor v.
State, 2018 WL 655627, at *1) (180 A.3d 41 (Del. 2018 (TABLE); State v. Brathwaite, 2017 WL
5054263, at *2 (Del. Super. Oct. 23, 2017) aff'd, 186 A.3d 1240 (Del. 2018).
40
    State v. Young, 1982 Del. Super. LEXIS 1062 (Del. Super. Oct. 4, 1982); Hicks v. State, 913
A.2d 1149, 1195 (Del. 2008); Blankenship v. State, 447 A.2d 428, 433 (Del. 1982).
41
   Fowler v. State, 194 A.3d 16, 17, 26–27 (Del. 2018).
                                              11
applying Schlup consider the issue similarly: “Mere impeachment evidence is

generally not sufficient to satisfy the actual innocence gateway standard.”42

       Because Delaware Supreme Court found the language of the Schlup standard

confusing, in Purnell it chose to rely on its own standard as set forth in Lloyd and

Downes. Nevertheless, the Supreme Court continues to find the reasoning of the

federal cases applying Schlup useful and persuasive guidance in examining Rule 61

actual innocence claims.

       Satisfying the actual innocence test is, by design, a heavy burden, and such

meritorious claims are exceedingly rare. Under both Lloyd and Schlup, a defendant

must present additional evidence that was not available at trial and would not have

been despite the defendant's exercise of due diligence, thus making it “new.”43 That

new evidence must speak with such persuasive force as to convince the reviewing

court that, when considered in the context of all the relevant evidence by a properly

instructed jury, it is such as will probably change the result if a new trial were

granted.




42
   Reeves, 897 F.3d at 161 (alterations omitted) (quoting Munchinski v. Wilson, 694 F.3d 308, 338
(3d Cir. 2012)).
43
   See Schlup, 513 U.S. at 324 (“To be credible, such a claim [of actual innocence] requires
petitioner to support his allegations of constitutional error with new reliable evidence -- whether it
be exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical evidence
-- that was not presented at trial. Because such evidence is obviously unavailable in the vast
majority of cases, claims of actual innocence are rarely successful.”).
                                                 12
         Although findings of actual innocence are reserved for the “rare” or

“extraordinary” case, the Delaware Supreme Court, for the first and only time, found

Purnell to be such a case. However, in my view, your case is not such a rare or

extraordinary case. The Motion presents no credible “new” evidence under the

“newness” prong of Purnell. Nor does it satisfy the “persuasiveness” prong of

Purnell.

         The gravamen of your Motion relates to Detective (now Corporal) Dallas J.

Reynolds (“Reynolds”), the officer who allegedly purchased heroin from you,

misidentified the address for the search warrant, identified you as “Bam” or

“Bammer,” and, while attempting to serve process on a relative of yours, allegedly

smelled the strong odor of marijuana coming from the residence while he was

standing at the front door. You first attempt to relitigate the issue of the validity of

the search and seizure and the search warrant under the Delaware and United States

Constitutions and the validity of the search warrant under Franks v. Delaware.44 I

will not entertain that argument, since it was fully addressed and litigated at trial and

on direct appeal to the Delaware Supreme Court.

         You then state that your “new” information is that Reynolds has a history and

pattern of knowingly, purposely, and recklessly omitting, fabricating and/or




44
     438 U.S. 154 (1978).
                                           13
embellishing evidence in order to obtain search warrants in other cases.45 You state

that, had the jury had this information at your trial, you would have been exculpated.

       As “evidence” you cite two cases. In Long v. Rementer,46 a civil rights lawsuit

under 42 U.S.C. §1983, Reynolds and other law enforcement officers were accused

of illegal search and seizure and use of excessive force, and assault, battery, and

intentional infliction of emotional distress under Delaware state law. The case

proves too much – the case against Reynolds (and all other defendants) was

dismissed on summary judgment.

       You also cite State v. Da Zhong Wang,47 in which the defendant was charged

with three violations of the Delaware Organized Crime and Racketeering Act in

connection with engaging in prostitution in his Rehoboth Beach massage parlor. The

defendant was found guilty and paid a civil fine. You claim that, in that case,

Reynolds was “complicit in attempting to skewer a prima facie civil violation with

elements of criminality,” and that Reynolds had a history and pattern of “making

something from nothing.” My review of the case, however, reveals only a passing

reference to Reynolds as an officer who interviewed the defendant in Dover with the

assistance of a Chinese interpreter.



45
   You also cite proposed legislation in Delaware which you state “recognizes that overzealous
police officers often omit facts, materially alter, and lie in affidavits, arrest reports and search
warrants to accomplish a conviction.” This has nothing to do with your case, and I disregard it.
46
   2018 WL 3830922 (U.S Dist. Ct. Del. Aug. 3, 2018).
47
   2019 5682801 (Del. Super. Oct. 31, 2019).
                                                14
      Your “evidence” about Reynolds may be “new” in the sense that these two

cases were decided after your trial, but I find it is not credible and has no bearing on

your case. You present no new evidence that Reynolds engaged in misconduct in

your trial, let alone conduct so egregious that it should “shock the conscience of the

Court,” as you suggest.

      Even assuming arguendo that the new “evidence” about Reynolds were

credible, you must show substantially more than mere prejudice or a reasonable

probability that, had they had the information about Reynolds, the jury would have

had a reasonable doubt respecting your guilt. Rather, you must show that the

information would probably change the result of the trial – the verdict -- if I grant

your Rule 61 Motion. You have failed to make that showing. The other evidence

of your guilt in the record, unrelated to Reynolds, is significant.

      If anything, the information about Reynolds, had it been known at trial, could

only have been used to impeach his credibility as a witness which, as discussed

above, is not alone sufficient to support a claim of actual innocence in fact. New

evidence attacking the weight or credibility of Reynolds’ trial evidence must attack

his credibility in your specific case, rather than impeaching his credibility in general.

You have shown me nothing that impeaches Reynolds’ credibility in your case.




                                           15
              APPOINTMENT OF POSTCONVICTION COUNSEL

       For your second Rule 61 Motion, I may appoint postconviction counsel for

you only if I determine that the second Rule 61 Motion satisfies the pleading

requirements of actual innocence in fact.48 Having determined that your Rule 61

Motion does not satisfy those pleading requirements, I deny your request for the

appointment of postconviction counsel.

                               EVIDENTIARY HEARING

       Under Rule 61, after considering your Rule 61 Motion, I may determine

whether an evidentiary hearing is desirable.49 In this case, after reviewing the Rule

61 Motion and the record of the prior proceedings, I do not believe that a response

from the State or an expansion of the record is necessary, or that an evidentiary

hearing is desirable. Thus, I will summarily dispose of the Rule 61 Motion as justice

dictates.50

                                   *********************

       As discussed above, you have not demonstrated with particularity that new

evidence exists that creates a strong inference that you are actually innocent in fact

of the acts underlying the charges of which you were convicted. Thus, the four




48
   Super. Ct. Crim. R. 61(e)(5).
49
   Super. Ct. Crim. R. 61(h)(1).
50
   Super. Ct. Crim. R. 61(h)(3).
                                            16
procedural bars to relief under Rule 61 apply, and you have failed to overcome those

procedural bars. Your Rule 61 Motion is summarily DENIED.

      In addition, you have failed to meet the requirements for the appointment of

postconviction counsel. Your request for the appointment of postconviction counsel

is DENIED.

      Finally, I have determined that an evidentiary hearing is neither necessary nor

desirable. Your request for an evidentiary hearing is DENIED.

      IT IS SO ORDERED.

                                                    Very truly yours,




                                                    /s/ Craig A. Karsnitz




cc:   Prothonotary’s Office
      Department of Justice




                                         17